This is an appeal by the employer and its insurance carrier from an award of the Workmen’s Compensation Board in favor of decedent’s father for death benefits. The board found that on January 4, 1943, while the decedent was engaged in the regular course of his employment, and while on the employer’s premises during the lunch period, he was accidentally shot by a third party and that "his death resulted therefrom. The board found that the accidental injuries arose out of and in the course of the employment. The evidence sustains the finding. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.